UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-1476


HAZEL L. SANDERS,

                Plaintiff - Appellant,

          v.

ENOS   CONTRACTORS;     TRACY     RICHARDS;     BERKSHIRE     PROPERTY
ADVISORS, LLC,

                Defendants – Appellees,

BERKSHIRE PROPERTIES,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-02590-ELH)


Submitted:   August 27, 2015                   Decided:     August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hazel L. Sanders, Appellant Pro Se.            Rick M. Grams, Letecia G.
Rollins, SAGAL, FILBERT, QUASNEY              & BETTEN, P.A., Towson,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Hazel L. Sanders seeks to appeal the district court’s order

denying her motion for appointment of counsel.                  We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties     are   accorded   30    days    after     the   entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

January 7, 2015.        The notice of appeal was filed on April 27,

2015.   Because Sanders failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions     are   adequately    presented      in   the

materials     before   this   court    and   argument   would    not     aid   the

decisional process.



                                                                        DISMISSED




                                        2